EXHIBIT 10.11

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into on December 11, 2012, effective December 31, 2012, by and between
Wireless Ronin Technologies, Inc., a corporation duly organized and existing
under the laws of the State of Minnesota, with a place of business at Baker
Technology Plaza, 5929 Baker Road, Suite 475, Minnetonka, Minnesota 55345
(hereinafter referred to as the “Company”), and Scott W. Koller, a resident of
the state of Minnesota (hereinafter referred to as “Executive”). This Agreement
amends the Executive Employment Agreement dated December 28, 2010, by and
between the Company and Executive (the “Original Agreement”) as follows:

 

  (1) The last paragraph of Section 6.03 is amended and restated as follows:

Notwithstanding the foregoing, all pay and benefits to Executive upon
termination of employment will be conditioned on Executive signing a release of
claims in a form similar to that contained in Article 10 of the Agreement.
Payment will commence on the sixtieth (60th) day following termination of
employment provided that the release agreement has become irrevocable. For
purposes of the Agreement, termination of employment means separation from
service as defined in Section 409A of the Code.

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

WIRELESS RONIN TECHNOLOGY, INC. By:   /s/ Stephen F. Birke   Stephen F. Birke  
Chairman EXECUTIVE By   /s/ Scott W. Koller   Scott W. Koller  